               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

DAVID VERDEN WILLIAMS, JR.,   )      CR. NO. 11-00937 SOM
                              )
          Petitioner,         )      ORDER REFERRING TO THE NINTH
                              )      CIRCUIT DEFENDANT DAVID VERDEN
     vs.                      )      WILLIAMS’S THIRD MOTION UNDER
                              )      28 U.S.C. § 2255 TO VACATE,
UNITED STATES OF AMERICA,     )      SET ASIDE, OR CORRECT
                              )      SENTENCE; EXHIBITS A AND B
          Respondent.         )
_____________________________ )

   ORDER REFERRING TO THE NINTH CIRCUIT DEFENDANT DAVID VERDEN
  WILLIAMS’S THIRD MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET
           ASIDE, OR CORRECT SENTENCE; EXHIBITS A AND B

          This court accepted David Verden Williams’s plea of

guilty to having committed a bank robbery in violation of 18

U.S.C. § 2113(a).   See ECF Nos. 68, 69.   He was sentenced on

October 7, 2013, to 151 months in custody; judgment was entered

on October 11, 2013.   See ECF Nos. 77, 79.

          Williams appealed.     See ECF No. 80.   On July 29, 2014,

the Ninth Circuit dismissed the appeal, noting that, in his plea

agreement, Williams had waived his right to appeal.      See ECF No.

101.

          On February 25, 2015, Williams, proceeding pro se,

filed his first § 2255 motion.    See ECF No. 107.   The motion was

denied by this court on August 12, 2015.      See No. 133.

          On April 4, 2016, represented by counsel, Williams

filed a second § 2255 motion, challenging Williams’s designation

as a career offender under the Sentencing Guidelines.        See ECF
No. 136.   On May 11, 2016, this court referred the second § 2255

motion to the Ninth Circuit pursuant to 28 U.S.C. § 2255(h) and

Circuit Rule 22-3(a) for an order authorizing this court to

consider the motion.   See ECF No. 147.   On September 19, 2016,

the Ninth Circuit authorized Williams to file his second or

successive § 2255 motion.    See ECF No. 163.   On March 31, 2017,

Williams voluntarily dismissed his second § 2255 motion.        See ECF

No. 181.   On September 7, 2017, this court permitted the

withdrawal of the § 2255 motion, but informed Williams that any

future § 2255 motion would be sent to the Ninth Circuit for the

authorization required under 28 U.S.C. § 2255(h).     See ECF

No. 183.

           On January 25, 2019, Williams, again proceeding pro se,

filed a “Motion for Appointment of Counsel; Motion for BOP to

Recalculate Sentence and Expunge Incident Reports; [and] Motion

for Order for BOP to Give Medical Treatment and Diagnosis for

Undiagnosed Skull Fracture.”    See ECF No. 185.   On January 28,

2019, this court asked Williams to clarify whether he was seeking

relief under 42 U.S.C. § 1983 or bringing a third motion under 28

U.S.C. § 2255.   If Williams wanted to bring claims under § 1983,

the court asked Williams to complete a § 1983 complaint form that

the court provided to him.   If Williams wanted to bring a third

motion under 28 U.S.C. § 2255, the court informed him that he




                                  2
needed to obtain authorization from the Ninth Circuit.      See ECF

No. 186.

           In a document filed on February 11, 2019, Williams

clarified that he wanted to proceed with his claims under 28

U.S.C. § 2255.   Accordingly, to the extent that his Motion of

January 25, 2019, sought relief under 42 U.S.C. § 1983, the court

deems Williams to have abandoned such claims at this time.       To

the extent Williams seeks any relief under § 2255, the court

refers the matter to the Ninth Circuit for authorization pursuant

to 28 U.S.C. § 2255(h) and Circuit Rule 22-3(a).    Any requested

relief from this court, including William’s request for

appointment of counsel, is premature until he receives

authorization from the Ninth Circuit to proceed with his motion

under § 2255.

           In passing the Antiterroism and Effective Death Penalty

Act (“AEDPA”), Congress imposed “significant limitations on the

power of federal courts to award relief to prisoners who file

‘second or successive’ habeas petitions.”     United States v.

Lopez, 577 F.3d 1053, 1059 (9th Cir. 2009).    In 28 U.S.C.

§ 2255(h), Congress said:

           (h)   A second or successive motion must be
                 certified as provided in section 2244 by
                 a panel of the appropriate court of
                 appeals to contain–

                 (1)   newly discovered evidence that, if
                       proven and viewed in light of the
                       evidence as a whole, would be

                                   3
                      sufficient to establish by clear
                      and convincing evidence that no
                      reasonable factfinder would have
                      found the movant guilty of the
                      offense; or

                (2)   a new rule of constitutional law,
                      made retroactive to cases on
                      collateral review by the Supreme
                      Court, that was previously
                      unavailable.

           In Ezell v. United States, 778 F.3d 762 (9th Cir.

2015), the Ninth Circuit said, “Section 2255(h)(2) creates a

jurisdictional bar to the petitioner’s claims: ‘If the petitioner

does not first obtain our authorization, the district court lacks

jurisdiction to consider the second or successive application.’”

Id. at 765 (quoting Lopez, 577 F.3d at 1061).

           The court therefore refers Williams’s third § 2255

motion to the Ninth Circuit for authorization pursuant to 28

U.S.C. § 2255(h) and Circuit Rule 22-3(a).

           The Clerk of Court is directed to send a copy of this

order to the Ninth Circuit with Williams’s § 2255 motion and his

clarification, ECF Nos. 185 and 188, attached as Exhibits A

and B.   The Clerk of Court is further directed to terminate all

other stayed or pending motions (ECF Nos. 185 and 188).




                                  4
             IT IS SO ORDERED.

             Dated:     Honolulu, Hawaii, February 12, 2019.




                                  /s/ Susan Oki Mollway
                                 Susan Oki Mollway
                                 United States District Judge




David Verden Williams, Jr. vs. United States of America; CR. NO. 11-00937 SOM; ORDER
REFERRING TO THE NINTH CIRCUIT DEFENDANT DAVID VERDEN WILLIAMS'S THIRD MOTION UNDER 28
U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE; EXHIBITS A AND B




                                          5
